Brotles, C. J.
1. Where a ease has been marked in default, and the defendant, at the trial term, moves to open the default, pays the costs, and makes a showing under oath, setting up a meritorious defense, offers to plead instanter, and announces ready to proceed with the trial, the judge in passing on the motion has a wide discretion, and that discretion will *346not be controlled by the reviewing court unless it has been manifestly abused to the injury of the plaintiff. Thompson v. Kelsey, 8 Ga. App. 23 (1) (68 S. E. 518), and citations. Under the facts of the instant case it does not appear that the court erred in overruling the demurrer to the petition to open the default, or in admitting, over the objection of the plaintiff, the evidence on the motion to open the default, or in passing an order opening the default and permitting the defendant to plead.
Decided May 14, 1924.
Jule W. Felton, for plaintiff.
Norman E. English, for defendant.
2. Under the particular facts of the case a verdict for the defendant was demanded, and the court did not err in directing a verdict in his favor.

Judgment affirmed.


Lulce and Bloodtoorth, JJ., concur.